IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF THE PETITION                             No. 62067
                 OF FORMA PAUPERIS REQUEST,

                 IKEMEFULA CHARLES IBENBUCHI,
                 Appellant,
                 vs.
                                                                             FILED
                 THE EIGHTH JUDICIAL DISTRICT                                 JAN 2 1 2016
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF
                 CLARK,
                 Resaondent.

                                        ORDER DISMISSING APPEAL

                               This pro se appeal appears to be from an order of the district
                 court denying a request to proceed in forma pauperis. Eighth Judicial
                 District Court, Clark County; Jennifer P. Togliatti, Judge.
                               Our review of this appeal reveals a jurisdictional defect.
                 Specifically, no statute or. court rule authorizes an appeal from such an
                 order.    See NRAP 3A(b) (listing . orders and judgments from which an
                 appeal may be taken); NRS 12.015(7) (orders regarding indigency not
                 appealable); see also Barnes v. Eighth Judicial. District Court, 103 Nev.
                 679, 681, 748 P.2d 483, 485 (1987), We therefore lack jurisdiction to
                 consider this appeal, and we ORDER this appeal DISMISSED.'




                 Cherry



                          In light of this disposition., all pending motions are denied as moot.
SUPREME COURT
        OF
     NEVADA


(0) 1947A    0
                  cc:   Hon. Jennifer P. Tcigliatti, District Judge
                        Ikemefula Charles theabuchi
                        Attorney General/Carson City
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


             ea
                                                         2
(0) 1947A